Filed 7/26/22 P. v. Phan CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----


 THE PEOPLE,                                                                                   C093093

                    Plaintiff and Respondent,                                      (Super. Ct. No. 15F00643)

           v.

 MINHKHA HOANG PHAN,

                    Defendant and Appellant.




         Defendant Minhkha Hoang Phan appeals after the trial court declined to strike his
firearm enhancement. He contends he received ineffective assistance of counsel because
his counsel completely failed to advocate for him at the resentencing hearing. We find
counsel’s failure to request a lesser firearm enhancement prejudiced defendant. We
remand for the trial court to consider imposing a lesser firearm enhancement.
                         FACTUAL AND PROCEDURAL BACKGROUND
         The relevant facts here are taken from our unpublished opinion in defendant’s
previous appeal, People v. Phan (June 5, 2020, C086120) [nonpub. opn.]. We granted
defendant’s motion to incorporate by reference the record on appeal in Phan.



                                                             1
       Defendant brought a gun with him to a gathering because he feared being robbed
on the way home. After a long night of drinking and drug use, defendant quarreled with
the victim and fired three close-range shots at him within seconds. The victim died at the
scene. Defendant fled and threw away his gun. At trial, defendant claimed he felt
threatened by the victim and the shooting was reflexive. (People v. Phan, supra,
C086120.)
       The jury found defendant guilty of first degree murder and found true the firearm
enhancement allegation. The trial court sentenced defendant to an aggregate term of 50
years to life, consisting of 25 years to life for the murder conviction and 25 years to life
for the firearm enhancement. Defendant appealed the conviction. We affirmed the
conviction but remanded for the trial court to consider exercising its new discretion to
strike the firearm enhancement under Senate Bill No. 620 (2017-2018 Reg. Sess.).
(People v. Phan, supra, C086120.)
       At the resentencing hearing on October 9, 2020, defendant’s counsel stated to the
trial court: “[Y]ou heard the evidence in the trial. . . . [Y]ou’re aware of the standard
under [Penal Code section] 1385 and People v. Williams and the Romero case. So I
would just ask you to consider everything under those standards and make a decision.”
(Italics added.) In response, the People argued “there would be no justice served in
getting rid of the 25-to-life sentence.”
       The trial court started its order by reviewing its discretion to “strike or dismiss the
[firearm] enhancement” pursuant to Senate Bill No. 620. It then commented the killing
“did not make a lot of sense” because defendant had minimal criminal record and “did
not have a reputation for violence.” It acknowledged “there was a lot that we do not
know” about the shooting and speculated that “alcohol and drugs contributed to whatever
type of confrontation occurred” between defendant and the victim. It also stated twice
that the 50 years to life is a “very [harsh] sentence,” likely leaving defendant in prison for
the rest of his life. Nevertheless, it concluded the evidence established that defendant

                                              2
brought a gun with him that night and shot the victim at close range more than once, and
no evidence showed defendant was acting in self-defense. Therefore, the trial court
decided it could not “find a reason, taking into account the rights of the defendant and the
interest in society, to exercise [its] discretion to strike this enhancement.” Defendant
timely appealed.
                                      DISCUSSION
       Defendant argues on appeal that he received ineffective assistance of counsel
because his counsel completely failed to advocate for him at resentencing. We find
counsel’s failure to request a lower firearm enhancement prejudiced defendant.
       The burden of proving ineffective assistance of counsel is on the defendant.
(Strickland v. Washington (1984) 466 U.S. 668, 687.) To establish constitutionally
inadequate representation, the defendant must show that (1) counsel’s performance was
deficient; and (2) the deficient performance prejudiced the defense. (Ibid.) To show
deficient performance under Strickland, a defendant must demonstrate that counsel’s
representation “ ‘fell below an objective standard of reasonableness,’ ” as measured by
prevailing professional standard. (Wiggins v. Smith (2003) 539 U.S. 510, 521; In re Gay
(2020) 8 Cal.5th 1059, 1073.) When applying this standard, we ask whether any
competent counsel would have done as counsel did at the time. (Gay, at p. 1073.) The
prejudice component of the Strickland test may be satisfied “when there is a ‘reasonable
probability that, but for counsel’s unprofessional errors, the result of the proceeding
would have been different.’ ” (In re Avena (1996) 12 Cal.4th 694, 721.) “ ‘A reasonable
probability is a probability sufficient to undermine confidence in the outcome.’ ” (Ibid.)
But the test “is not solely one of outcome determination.” (Ibid.) The focus of the test is
“whether counsel’s deficient performance renders the result of . . . the proceeding
fundamentally unfair.” (Lockhart v. Fretwell (1993) 506 U.S. 364, 372.)




                                              3
                                              I
                                No Presumption Of Prejudice
       United States v. Cronic (1984) 466 U.S. 648, 659 established an exception to the
prejudice prong in Strickland, holding that prejudice will be presumed “if counsel
entirely fails to subject the prosecution’s case to meaningful adversarial testing.” This is
a narrow exception that is very infrequently satisfied. (Florida v. Nixon (2004) 543 U.S.
175, 190.) For it to apply, “the attorney’s failure must be complete.” (Bell v. Cone
(2002) 535 U.S. 685, 697.)
       Defendant argues prejudice must be presumed because his counsel completely
failed to advocate for him. We disagree. Defendant’s counsel informed the trial court of
applicable legal standards in exercising its discretion to strike the firearm enhancement.
He further requested the court to apply these standards and the facts established at trial in
considering striking the enhancement. This is not a complete failure to advocate. (Cf.
Lewis v. Zatecky (7th Cir. 2020) 993 F.3d 994, 998 [finding complete failure to advocate
where counsel stated at sentencing only “ ‘I’m going to defer to [the defendant] if he has
any comments. I don’t have anything to add’ ”].)
                                              II
                  Defendant Received Ineffective Assistance Of Counsel
       Having decided the Cronic exception does not apply, we review counsel’s
performance under Strickland.
       At the resentencing hearing, defendant’s counsel requested the trial court to
consider only laws related to striking a firearm enhancement. He failed to raise People v.
Morrison (2019) 34 Cal.App.5th 217, 220, which held a trial court has the discretion to
impose a lesser firearm enhancement. Morrison was decided more than a year before
defendant’s resentencing hearing and was later affirmed by the California Supreme Court
in People v. Tirado (2022) 12 Cal.5th 688. While some Courts of Appeal disagreed with
Morrison at the time (see id. at p. 697 [noting the split of authority]), defendant’s counsel

                                              4
had no satisfactory rationale for not requesting a lesser firearm enhancement under
Morrison at resentencing. (See People v. Barrett (2012) 54 Cal.4th 1081, 1105 [counsel
is presumed to know applicable law].) Counsel’s performance was therefore deficient.
        The record does not give us confidence in the outcome of the resentencing
hearing. Neither party informed the trial court of its discretion to impose a lower firearm
enhancement, and the court reviewed only the standards for striking a firearm
enhancement. The trial court decided it could not “find a reason . . . to exercise [its]
discretion to strike this enhancement.” Nevertheless, it stated twice the 50-year-to-life
sentence was “harsh,” noted defendant’s minimal criminal record and lack of a reputation
for violence, and acknowledged many details about the shooting remained unknown.
Based on these comments, we conclude there is a reasonable probability that the trial
court would impose a lesser firearm sentence had counsel brought Morrison to the court’s
attention. Therefore, counsel’s deficient performance prejudiced defendant.
                                      DISPOSITION
        The matter is remanded for a new resentencing hearing as to defendant’s firearm
enhancement. The clerk of this court shall forward a copy of this opinion to the State Bar
of California and notify the defense counsel in the trial court proceedings, as required by
statute. (See Bus. & Prof. Code, § 6086.7, subds. (a)(2) & (b).)


                                                        /s/
                                                  Robie, Acting P. J.

We concur:


     /s/
Mauro, J.


       /s/
Earl, J.


                                              5